DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/15/2022 have been considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0153906 A1 – hereinafter Liao), Rakshit et al. (US 2020/0177960 A1 – hereinafter Rakshit), Ryu (US 2012/0017239 A1 – hereinafter Ryu), and Janakiraman et al. (US 2019/0186779 A1 – hereinafter Janakiraman).
Regarding claim 1, Liao discloses a system, comprising: a processor ([0174]; Fig. 12 – processor(s) 1214); and a memory ([0174]; [0177]-[0178] – storage system 1224) that stores executable instructions ([0177]-[0178] – program instructions of software modules) that, when executed by the processor ([0178] – executed by processor(s) 1214), cause the processor to: identify a video procedure corresponding to an industrial task comprising a plurality of sub-steps (Fig. 6; [0092]; [0104] – a video procedure from a video source is identified as comprising a plurality of sub-steps, each sub-step is identified with a video segment); identifying media data related to a first sub-step of the plurality of sub-steps ([0121] – identifying keywords or objects in the video segments of the sub-steps, or Fig. 5 – the step names or step description); generating a video for the industrial task ([0121] – providing the user with the video segments of the sub-steps).
Liao does not disclose the executable instructions that, when executed by the processor, cause the processor to: compare media data related to a first sub-step of the plurality of sub-steps with a category dictionary to determine a category for the first sub-step of the video procedure, wherein the category dictionary comprises a mapping of keywords to a plurality of categories; link, based on the category of the first sub-step of the video procedure, the first sub-step of the video procedure with at least a portion of a second video procedure to generate a hypervideo for the industrial task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the industrial task; and display the hypervideo via a head-mounted visual display of a wearable device.
Rakshit discloses executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by a processor ([0053] – executed by processor(s) 501), cause the processor to: compare media data related to a step of a video procedure for a task with a category dictionary to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – comparing what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., with a category dictionary to determine a classification, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category for the step of the video procedure, the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo for the task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo ([0040] – displaying the hypervideo, e.g. a video comprising the link) via a visual display of a wearable device ([0057]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the video procedure of Rakshit into the system taught by Liao to further recommend documents related to a specific sub-step making it easier for the user to learn. 
Liao and Rakshit do not disclose the category dictionary comprises a mapping of keywords to a plurality of categories; and the visual display as a head-mounted visual display.
Ryu discloses a system ([0083] – a computer), comprising: a processor ([0083] -a processor to execute program instructions stored in one or more non-transient computer-readable storage media); and a memory that stores executable instructions that, when executed by the processor, cause the processor ([0083] - one or more non-transient computer-readable storage media storing program instructions to be executed by the processor) to: compare media data with a category dictionary to determine a category of the video, wherein the category dictionary comprises a mapping of keywords to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 – an object name dictionary mapping keywords that describe the objects to a plurality of categories, which represent the object names – the category of the video is categorized according to objects appearing the video, which is determined by comparing media data, e.g. the keywords with object names in the dictionary).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Liao and Rakshit to efficiently determine the category of the step of the video procedure because using such a category dictionary and mapping of keywords to a plurality of categories are easy to upgrade and expand, e.g. simply by adding more keywords and corresponding categories.
Liao, Rakshit, and Ryu do not disclose the visual display as a head-mounted visual display.
Janakiraman discloses a head-mounted visual display of a wearable device ([0054]; [0072]).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a head-mounted visual display taught by Janakiraman to display the video contents in the system taught by Liao, Rakshit, and Ryu so that the system can provide better performance in fields that a virtual reality playback environment is helpful, e.g. construction projects, etc.
Regarding claim 2, Rakshit in view of Liao also discloses the executable instructions cause the processor to: generate first metadata for the video procedure based on the category for the first sub-step of the video procedure ([0030] – determining capabilities associated with the classification, information associated with the identified object, etc. in view of Liao teaching the first sub-step of the video procedure); and link the first sub-step of the video procedure with at least the portion of the second video procedure based on second metadata for the second video procedure ([0030] – linking the video with related video based on a match between the metadata and the descriptive information of the related video - in view of Liao teaching the first sub-step of the video procedure). The motivation for incorporating the teachings of Rakshit into the proposed system has been discussed in claim 1 above.
Regarding claim 3, Liao also discloses the executable instructions cause the processor to: segment the video procedure to generate a segmented portion of the video procedure that is associated with the first sub-step of the video procedure (Fig. 6; [0092]; [0104] – segmenting the video procedure from a video source into sub-step video segments); and determine the media data based on an object detection process associated with the segmented portion of the video procedure ([0121] – identifying objects in the video segments of the sub-steps). 
Regarding claim 4, Rakshit in view of Liao also discloses the executable instructions cause the processor to: link, based on the category for the first sub-step of the video procedure, the first sub-step of the video procedure with a document associated with the first sub-step for the industrial task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo - in view of Liao teaching the first sub-step of the video procedure); and display data related to the document as an interactive hypermedia element of the hypervideo via the visual display of the wearable device ([0040]; Figs. 4A-4B). The motivation for incorporating the teachings of Rakshit into the proposed system has been discussed in claim 1 above. Further, in view of a combination with Janakiraman above, the visual display is a head-mounted visual display.
Regarding claim 5, Rakshit in view of Liao also discloses the executable instructions cause the processor to: link, based on the category for the first sub-step of the video procedure, the first sub-step of the video procedure with an audio recording associated with the first sub-step for the industrial task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Liao teaching the first sub-step of the video procedure and the task as the industrial task as discussed in claim 1 above); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker of the wearable device ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]).
Regarding claim 6, see the teachings of Liao, Rakshit, Ryu, and Janakiraman as discussed in claim 1 above, in which Rakshit in view of Liao also discloses the executable instructions cause the processor to: link, based on the category for the first sub-step of the video procedure, the first sub-step of the video procedure with data for the first sub-step for the industrial task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo– in view of Liao teaching the first sub-step of the video procedure and the task as the industrial task as discussed in claim 1 above); and display the data as an interactive hypermedia element of the hypervideo via the head-mounted visual display of the wearable device ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019] – in view of a combination with Janakiraman above, the visual display is a head-mounted visual display).
Janakiraman also discloses displaying data as historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Janakiraman above into the system as proposed in the combination discussed in claim 1 to allow users to easily keep track of completed task.
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 11 is rejected for the same reason as discussed in claim 4 above.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Liao also discloses a computer product comprising at least one non-transitory computer-readable storage medium ([0174]; [0177]-[0178] – storage system 1224)  having program instructions embodied thereon ([0177]-[0178] – program instructions of software modules), the program instructions executable by a processor to cause the processor to perform the recited operations ([0178] – executed by processor(s) 1214).
Claim 16 is rejected for the same reason as discussed in claim 2 above.
Claim 17 is rejected for the same reason as discussed in claim 3 above.
Claim 18 is rejected for the same reason as discussed in claim 4 above.
Regarding claim 21, Liao also discloses the media data comprises a step name, a step description, or at least one keyword associated with the first sub-step ([0121] – identifying keywords or objects in the video segments of the sub-steps, or Fig. 5 – the step names or step description).
Regarding claim 22, Liao also discloses the media data comprises audio data related to the first sub-step, wherein the audio data comprises at least one word ([0065]-[0066]). Ryu discloses words are mapped to the category in the category dictionary ([0018]; [0077]-[0079]; Fig. 9 – an object name dictionary mapping keywords that describe the objects to a plurality of categories, which represent the object names – the category of the video is categorized according to objects appearing the video, which is determined by comparing media data, e.g. the keywords with object names in the dictionary). 
The motivation for incorporating the teachings of Ryu into the proposed system has been discussed in claim 1 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Rakshit, Ryu, and Janakiraman as applied to claims 1-6, 8-13, 15-18, and 21-22 above, and further in view of Bell et al. (US 2016/0028895 A1 – hereinafter Bell).
Regarding claim 7, see the teachings of Liao, Rakshit, Ryu, and Janakiraman as discussed in claim 1 above. Liao, Rakshit, Ryu, and Janakiraman do not disclose the executable instructions cause the processor to: initiate, based on the category for the first sub-step of the video procedure, a video conference between the wearable device and a computing device associated with an on-demand expert.
Bell discloses executable instructions cause a processor to: initiate, based on a determined topic ([0026] – identifying a topic), a video conference between a wearable device and a computing device associated with an on-demand expert ([0027]-[0029] – determining an expert based on the determined topic and initiating a conference call).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bell into the first sub-step in the system taught by Liao, Rakshit, Ryu, and Janakiraman to help the user in solving a particular problem as he or she needs help.
Claim 14 is rejected for the same reason as discussed in claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484